DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 August 2022 has been entered.

 Response to Amendment
	Applicant’s response filed 30 August 2022 has been received and entered.  Claims 17-18, 22, 25 and 28 have been amended, claims 34-38 have been added and claims 1-16, 19-20, 23-24, 26 and 29-33 have been canceled.  Claims 17-18, 21-22, 25, 27-28 and 34-38 are currently pending in the instant Office action.
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	Any objection or rejection of record which is not expressly repeated in this action has been overcome by Applicant’s response and withdrawn.
	Applicant’s arguments filed 30 August 2022 have been fully considered but are not deemed to be persuasive.

Drawings
The drawings were received on 30 August 2022.  These drawings are acceptable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 18, 21-22, 25, 27-28 and 34-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over any one of Gegenhuber et al. (J. Cardiac Failure  13(1):  42-49, 2007) as evidenced by Morgenthaler et al. (Clin. Chem.  51(10): 1823-1829, 2005) or Ng et al. (U.S. Pat. No. 9,012,151) or Bergmann et al. (U.S. Pat. Pub. 2010/0159474) or Bergmann et al. (WO 2014/147153A1) in view of Ambrosy et al. (Eur. Heart J. 34:  835-843, 2013) and in light of Gheorghiade et al. (Eur. J. Heart Failure  12:  423-433, 2010).
Gegenhuber et al. teach a method of preparing a sample comprising providing a bodily fluid from a subject (see page 43, column 2, paragraph 3) and a binding that binds to a region within the amino acid sequence of Pro-Adrenomedullin (see page 43, column 2, paragraph 3), wherein the Pro-Adrenomedullin is MR-proADM and wherein the level of Pro-Adrenomedullin in the bodily fluid obtained from the subject is above 0.5 nmol/L (see Table 4, 2nd and 3rd Tercile values).  The immunoassay used by Gegenhuber et al. was referenced as being from Morgenthaler et al.  Morgenthaler et al. disclose the measurement of midregional pro-adrenomedullin in plasma with an immunoluminometric assay using a binder (antibody) that binds at least 5 amino acids (see Figure 1 at page 1824).  Gegenhuber et al. teach that the patients (subjects) were seen in the emergency department of the St. John of God Hospital for acute destabilized heart failure and blood samples were taken in this setting (see column 1-2 at page 43).  
	Ng et al. teach a method of preparing a sample comprising providing a bodily fluid obtained from a subject and a binder that binds to at least 5 amino acids of Pro-Adrenomedullin.  The MR-pro-ADM assay is described at column 7, lines 5-25 which indicate that the antibody was generated to a peptide of amino acids 83-94 and that the assay uses plasma.  The subjects were patients who were readmitted with heart failure and had MR-proADM levels of 1.10 nmol/L (see column 9, lines 13-30).  Ng et al. teach preparing a second sample from the subject as patients who were readmitted were previously admitted were sampled (claim 28).
Bergmann et al. (‘474) teach a method of preparing a sample comprising providing a bodily fluid [0044] obtained from a subject and a binder that binds to at least 5 amino acids of Pro-Adrenomedullin [0057].  Bergmann et al. teach measuring the amount of adrenomedullin with an antibody ([0055]-[0060])wherein the pro-adrenomedullin or fragments is at least 5 amino acids [0057].  The subject is a patient who has acute heart failure and that acute heart failure can either be new onset AHF or acute decompensated HF (see [0010] and [0049]).  Bergmann et al. also teach MR-proADM that comprises amino acids 45-92 of preproADM (corresponding to SEQ ID NO:3 of the instant application) and that the levels in the sample are 0.5-5.0 pmol/L and most preferably 1.985 nml/L for MR-proADM (see [0064] and Figures 2 and 9).  
Bergmann et al. (‘153) teach a method of preparing a sample from a patient who has been diagnosed with acute heart failure (Example 8 at page 34) comprising a bodily fluid and a binder that binds to pro-adrenomedullin of at least 5 amino acids (see page 6) wherein the level of pro-adrenomedullin is above 50 pg/ml for ADM-NH2, 0.5nmol/L for MR-proADM and 85 pmol/L for CT-proADM.  Because the patients have heart failure and Bergmann et al. teach that ADM levels for patients with heart failure are above the recited thresholds, the method of Bergmann et al. to prepare the samples would necessarily have the levels recited in the instant claims, absent evidence to the contrary.  Bergmann et al. teaches preparing the sample at admission to a hospital and monitoring to evaluate the response to therapeutic measures taken (see page 30, last paragraph).  While Bergmann et al. does not explicitly state to prepare a second sample from a patient, the teaching of preparing the sample at admission to the hospital and monitoring to evaluate the response to therapeutic measures taken implicitly instructs that additional sampling and preparing samples would necessarily occur because measuring ADM levels is used to evaluate subjects with heart failure (claim 28).  
The teachings of Gegenhuber et al., Ng et al., Bergmann et al. (‘474) and Bergmann et al. (‘153) are provided above.  None of Gegenhuber et al., Ng et al., Bergmann et al. (‘474) or Bergmann et al. (‘153) teach providing a congestion score or stratifying subjects into groups of grades of congestion. 
	Ambrosy et al. teach that signs and symptoms of congestion are the most common cause for hospitalization for heart failure.  Ambrosy et al. provide a grading scale for assessing signs and symptoms of congestion which include orthopnoea, jugular venous distension and oedema (see Table 1 at page 837) as well as creating a composite congestion score (Figure 1) to evaluate patients suffering from heart failure.  Ambrosy et al. also disclose stratifying subjects into groups of grades of congestion (see page 839, paragraph 2 (responders, partial-responders and non-responders) and Tables 3-4).  Ambrosy et al. teach that subjects who are admitted for heart failure are administered interventions or therapy for the heart failure and congestion which drove the patients to the hospital (see page 837, column 2, final paragraph “clinical congestion improved rapidly and dramatically in response to standard therapy”).  While Ambrosy et al. does not define “standard therapy”, Gheorghiade et al. teach that therapy for congestion in heart failure is directed to removing excess intravasulcar and extravascular fluid and includes diuretics, ultrafiltration, vasopressin antagonists, adenosine antagonists, beta-blockers, ACE inhibitors, aldosterone receptor antagonists and cardiac resynchronization therapy (see paragraph spanning pages 424-425).  Ambrosy et al. suggest that assessing and grading congestion during hospitalization and pre-discharge should be employed to guide therapy and discharge decision making (see page 842, column 1, paragraph 1).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to include steps of providing a congestion score (claims 17-18) and stratifying subjects into groups of grades of congestion (claim 21) to the method of preparing a sample of any one of Gegenhuber et al. or Ng et al. or Bergmann et al. (‘474) or Bergmann et al. (‘153) because the method of all four references is evaluating a sample from subjects with heart failure and the steps taught by Ambrosy et al. are applicable when treating/assessing an individual with heart failure.  One of ordinary skill in the art would be motivated to include the various additional steps taught by Ambrosy et al. because Ambrosy teach that such steps would assist in guiding therapy.  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, absent evidence to the contrary. 
Claim 17 has been amended to recite that the subject from whom the bodily fluid is obtained has been treated for the diagnosed condition recited in the claim.  However, all of the subjects from Gegenhuber et al., Ng et al., Bergmann et al. (‘474) and Bergmann et al. (‘153) were subjects in a hospital setting who were diagnosed for heart failure.  It necessarily follows that a subject being seen in a hospital setting for heart failure were diagnosed for the condition and would be appropriately treated for that condition.  Claim 17 has also been amended to recite that “at the time the bodily fluid obtained from the subject, the subject is not identified as suffering from residual congestion.  The cited references are silent as to the subjects being identified as suffering from residual congestion.  However, as the methods of the cited references utilize measurement of ADM for evaluating the status of the patients, such samples would be prepared to evaluate the subjects and would necessarily include those subjects identified and not identified as suffering from residual congestion.  It is reasonable to expect samples which contain levels of ADM in the range that is recited in the claims because subjects with heart failure have levels of ADM as recited in the claims.
	With regard to claims 36-38 which recite specific congestion scores, while the prior art does not specifically exemplify such subjects, if the subjects who were sampled in the references were assigned congestion scores, it would be expected that they would have varying congestion scores consistent with the claims, absent evidence to the contrary.  

Response to Arguments
	Applicant’s arguments filed 30 March 2022 states that claims 17 and 18 have been amended to recite that the subject has been treated for the diagnosed condition and that the subject is not suffering from residual congestion or other conditions/symptoms or has a low congestion score (claim 35).  Applicant asserts that the claims require the sample come from a subject which has been diagnosed, treated and then not identified as suffering from significant congestion or other adverse condition related symptoms.  Applicant asserts that one skilled in the art reading the cited prior art would not think such patients exist.
	Applicant’s argument has been fully considered, but is not found persuasive.  The prior art teaches measuring ADM levels in subjects with heart failure.  The prior art teaches measuring ADM levels in a clinical setting such as the hospital with the subjects come in because of heart failure.  The prior art teaches measuring ADM levels to evaluate the subject being treated for heart failure.  Therefore, it is obvious to take various measures of ADM levels for evaluating a subject with heart failure.  Determining a congestion score is also routine for subjects with heart failure.  Because measuring ADM is taught for evaluating a subject with heart failure, such measurements would be taken in order to evaluate a subject prior to discharge from a hospital setting.  Whether or not the skilled artisan would or would not think that such a patient could have elevated ADM levels with a low congestion score is irrelevant as the methods of the prior art would suggest measuring the ADM levels in such a patient and the resultant ADM levels would be measured.  Some patients may have low levels but some may have elevated levels as Applicant describes.  The skilled artisan would have motivation to measure ADM levels in a subject diagnosed with heart failure, who is being treated with heart failure and has low congestion scores, such as a subject being evaluated for discharge from a hospital and the values obtained for ADM will be what they will be.  In practicing the method of the prior art, one would inherently obtain that subset of patients with high ADM but low congestion because they exist, regardless of whether or not the prior art was aware of their existence.

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine J Saoud whose telephone number is (571)272-0891. The examiner can normally be reached M-F, 6am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Christine J Saoud/Primary Examiner, Art Unit 1647